Citation Nr: 1716346	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  12-21 920 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for uveitis with incipient cataracts and glaucoma, rated as 20 percent disabling prior to November 5, 2012, and 40 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1979 to December 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which awarded the Veteran a noncompensable initial disability rating for uveitis, effective February 23, 2010.  A subsequent August 2013 rating decision awarded the Veteran a 20 percent disability rating from February 23, 2010, and a 40 percent disability rating from November 5, 2012.  As these ratings are still less than the maximum benefits available, and the Veteran has not indicated satisfaction with the ratings assigned, the appeals remain pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

This claim was also the subject of a prior Board remand in March 2015.

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for spleen removal as a result of Department of Veterans Affairs (VA) medical treatment, including an August 2016 colonoscopy, was raised by the record in an August 2016 claim but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  For the period of February 23, 2010 to November 4, 2012, the Veteran's disability did not result in incapacitating episodes requiring prescribed bed rest; resulted in visual acuity of right eye corrected distance vision of 20/30 and left eye corrected distance vision of 20/40; and resulted in left eye contraction to 49 degrees and right eye contraction to 44 degrees.  

2.  For the period of November 5, 2012 to June 22, 2015, the Veteran's disability did not result in incapacitating episodes requiring prescribed bed rest; resulted in visual acuity of right eye corrected distance vision of 20/70 and left eye corrected distance vision of 20/40; and resulted in left eye contraction to 40 degrees and right eye contraction to 33 degrees.  

3.  For the period of June 23, 2015 to the present, the Veteran's disability did not result in incapacitating episodes requiring prescribed bed rest; resulted in visual acuity of 20/40 for both eyes; and resulted in contraction to 30 degrees for both eyes.    


CONCLUSIONS OF LAW

1.  For the period of February 23, 2010 to November 4, 2012, the criteria for an evaluation greater than 20 percent for uveitis with incipient cataracts and glaucoma have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. 
§§ 3.159, 4.2, 4.7, 4.79, Diagnostic Codes 6066, 6080 (2016).

2.  For the period of November 5, 2012 to June 22, 2015, the criteria for an evaluation greater than 40 percent for uveitis with incipient cataracts and glaucoma have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. 
§§ 3.159, 4.2, 4.7, 4.79, Diagnostic Codes 6066, 6080 (2016).

3.  For the period of June 23, 2015 to the present, the criteria for an evaluation of 50 percent, but not greater, for uveitis with incipient cataracts and glaucoma have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.79, Diagnostic Codes 6066, 6080 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016).  Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Court has interpreted this to mean that VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Here, VA has satisfied its duty to notify the Veteran.  In a March 2010 letter, the Veteran was notified of the information and evidence necessary to substantiate his claim; the information and evidence that VA would seek to provide; and the information and evidence that he was expected to provide.  A subsequent June 2012 Statement of the Case (SOC) provided further notice regarding the issue of entitlement to an increased rating.  At no time has the Veteran alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"). 

Further, VA has satisfied its duty to assist the Veteran.  The claims file includes the Veteran's service and VA treatment records, and the Veteran has not identified any additional evidence to be obtained.  Additionally, the Veteran has undergone several VA examinations in connection with this claim.  The accompanying reports reflect that the VA examiners reviewed the Veteran's claims file, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided sufficient information to evaluate the Veteran's disability.  As such, the examination reports are adequate for purposes of rendering a decision in this appeal.  See 38 CF.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, the Veteran has not stated, nor is there evidence indicating otherwise, that there has been a material change in the severity of his service-connected disability since he was last examined in June 2015.  See 38 C.F.R. 
§ 3.327(a) (2016).  

As noted above, this claim was previously remanded in March 2015.  At that time, the RO was instructed to schedule the Veteran for a new VA eye examination, after which the claim was to be readjudicated and a Supplemental Statement of the Case (SSOC) provided if the benefit sought remained denied.  
 
A claimant has the right to substantial compliance with remand directives.  Stegall v. West, 11 Vet. App. 268 (1998)(holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  Here, the Veteran underwent VA eye examination in June 2015.  The claim was subsequently readjudicated, and an SSOC was issued in August 2015.  Accordingly, the Board finds that there has been substantial compliance with its March 2015 remand directives.  

As such, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations, and will thus review the merits of the Veteran's claim.

Legal Criteria and Analysis

The Veteran is currently seeking entitlement to an increased disability rating for uveitis with incipient cataracts and glaucoma, currently rated as 20 percent disabling from February 23, 2010 to November 5, 2012, and as 40 percent disabling from November 5, 2012.  

Generally, disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for increased rating is the present level of disability. Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In turning to the Rating Schedule for eye disabilities, the Board notes that these regulations were amended effective December 10, 2008.  The accompanying changes to the diagnostic codes apply to claims filed on or after that date. See 73 Fed. Reg. 66543-54 (Nov. 10, 2008).  Here, the Veteran's claim to establish service connection for uveitis was received in February 2010.  As such, the earlier rating criteria do not apply to this case, and the Veteran will be rated according to the new regulations.  38 C.F.R. § 4.79, Diagnostic Codes 6061-6081 (2016). 

The new regulations provide that a veteran's disability will be evaluated on the basis of either visual impairment or on incapacitating episodes, whichever results in a higher evaluation.  To that end, a 10 percent evaluation is warranted with evidence of incapacitating episodes having a total duration of a least one week, but less than two weeks, during the prior 12 months.  A 20 percent evaluation is warranted with evidence of incapacitating episodes having a total duration of a least two weeks, but less than four weeks, during the prior 12 months.  A 40 percent evaluation is warranted with evidence of incapacitating episodes having a total duration of a least four weeks, but less than six weeks, during the prior 12 months.  Finally, a 60 percent evaluation is warranted with evidence of incapacitating episodes having a total duration of at least six weeks during the prior 12 months.  For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  

Additionally, the Veteran's disability must be rated against the relevant diagnostic codes.  Here, the Veteran has been rated under Diagnostic Code 6000-6080.  Generally, hyphenated diagnostic codes are used when an unlisted disability is at issue. See 38 C.F.R. § 4.27 (2016).  In this case, the RO assigned a hyphenated diagnostic code to recognize Diagnostic Code 6000 (uveitis) as the Veteran's underlying diagnosis, and Diagnostic Code 6080 (visual field defects) as the underlying pathology caused by the uveitis.  See 38 C.F.R. § 4.20 (2016).

However, when both decreased visual acuity and visual field defect are present in one or both eyes and are service-connected, the visual acuity and visual field defect (expressed as a level of visual acuity) will be separately evaluated and combined per the provisions of 38 C.F.R. 4.77(c) (2016).  Here, the evidence of record is indicative of both decreased visual acuity and visual field defects for at least some portion of the rating period on appeal.  Accordingly, the evidence of record will be evaluated against the diagnostic codes for both.

In the present case, the evidence of record does not indicate that the Veteran experienced the anatomical loss of both eyes, no more than light perception in both eyes, the anatomical loss of one eye, or no more than light perception in one eye at any time during the rating period on appeal.  As such, the provisions of Diagnostic Codes 6061 through 6064 are not applicable to the Veteran's claim.  38 C.F.R. 
§ 4.79, Diagnostic Codes 6061-6064 (2016).  Diagnostic Code 6065 is similarly inapplicable, as there is no evidence that the Veteran experienced visual acuity with vision in one eye at 5/200 during the rating period on appeal.  38 C.F.R. § 4.79, Diagnostic Code 6065 (2016). Accordingly, the Veteran's visual acuity is most properly rated under Diagnostic Code 6066.

Review of the August 2013 rating decision indicates that the Veteran has been awarded no higher than a 10 percent disability rating based upon visual acuity throughout the entire rating period on appeal.  Thus for the Veteran to qualify for a 20 percent disability rating, there must be evidence of corrected visual acuity as follows: (1) 20/70 in one eye and 20/50 in the other eye; (2) 20/100 in one eye and 20/50 in the other eye; (3) 20/200 in one eye and 20/40 in the other eye; or (4) 15/200 in one eye and 20/40 in the other eye.  Diagnostic Code 6066 also provides for higher levels of impairment of central visual acuity, up to a maximum 90 percent rating when vision is 10/200 in both eyes.  38 C.F.R. § 4.79, Diagnostic Code 6066 (2016).

Additionally, the Board must consider the Veteran's visual field defect in determining whether an increased rating is warranted at this time.  To that end, Diagnostic Code 6080 establishes that a 10 percent rating is assigned for concentric contraction of the visual field with remaining field of 46 to 60 degrees bilaterally or unilaterally; with remaining field of 31 to 45 degrees unilaterally; with remaining field of 16 to 30 degrees unilaterally; loss of superior half of visual field bilaterally or unilaterally; loss of interior half of visual field unilaterally; loss of nasal half of visual field bilaterally or unilaterally; and loss of temporal half of visual field unilaterally. 

A 30 percent rating is assigned for remaining field of 31 to 45 degrees unilaterally; concentric contraction of visual field unilaterally; loss of temporal half of visual field bilaterally; and homonymous hemianopsia visual filed defects. 

A 50 percent rating is assigned for remaining field of 16 to 30 degrees bilaterally. 

A 70 percent rating is assigned for remaining field of 6 to 15 degrees bilaterally. 

Finally, a 100 percent rating is assigned for concentric contraction of visual field with remaining field of 5 degrees.  See 38 C.F.R. § 4.79, Diagnostic Code 6080 (2016).

Under the current criteria, the maximum evaluation for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye.  38 C.F.R. §§ 4.79 (2016).  The evaluation for visual impairment may be combined with evaluations for other disabilities of the same eye that are not based on visual impairment (e.g., disfigurement under Diagnostic Code 7800).  Generally, corrected distance vision will be the basis of a rating for vision impairment.  See 38 C.F.R. 
§§ 4.75 (2016).

Additionally, Diagnostic Code 6081 provides a maximum 10 percent disability rating for unilateral scotoma.  As the Veteran is currently in receipt of disability ratings greater than 10 percent, the evidence of record will not be analyzed against the criteria for this diagnostic code, as it does not provide the Veteran with an avenue to an increased rating in this case.  

The Board will now analyze the evidence of record against the rating criteria set forth above.  In doing so, the Board first notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

As the Veteran's claim is divided into two distinct periods of time, the Board will address each period in turn.

February 23, 2010 to November 4, 2012

VA treatment records spanning February 2010 to June 2010 indicate the Veteran's ongoing treatment for uveitis and glaucoma, to include the daily use of eye drops.  However, the Veteran did not utilize the assistance of contacts or glasses during this time.   

The Veteran underwent VA eye examination in June 2010.  At that time, the Veteran reported the daily use of eye drops to assist with managing his symptoms, combined with additional steroid treatment due to a number of recent uveitis attacks and the recent removal of a lower eyelid chalazion.  No residuals from the removal were found.  Upon examination, near vision with best correction was reported as 20/30 OD (right eye), and 20/40 OS (left eye); near vision without glasses was reported as 20/30 OD (right eye), and 20/40 OS (left eye); far vision with best correction was reported as 20/30 OD (right eye), and 20/40 OS (left eye); and far vision without glasses was reported as 20/40 OD (right eye), and 20/70 OS (left eye).  Additional examination revealed only a trace response to light in either pupil due to significant posterior synechiae.  Congenital ptosis of the lids was also noted to a significant degree.  Further evidence of posterior synechia of both eyes was observed, and the posterior pole of the eye was poorly seen due to cataracts.  As a result of his disability, the Veteran had lost approximately two weeks of work in the prior two months.  

Also during the June 2010 examination, a visual field test was conducted and showed some constriction in both eyes.  Specifically, the Veteran's left eye displayed an average contraction to 49.375 degrees, as based upon the following results: field of vision temporally to 65 degrees; vision down temporally to 70 degrees; field of vision down to 60 degrees; down nasally to 40 degrees; vision nasally to 55 degrees; up nasally to 45 degrees; field of vision up to 25 degrees; with final field of vision considered up temporally to 35 degrees.  Accordingly, the remaining visual field for the left eye was 395.  When this number was divided by the eight directions and rounded up, the average contraction for the left eye equated to an equivalent visual acuity of 20/50.

Visual field test for the right eye displayed an average contraction to 44.375 degrees, as follows: field of vision temporally to 65 degrees; vision down temporally to 70 degrees; field of vision down to 60 degrees; down nasally to 40 degrees; vision nasally to 45 degrees; up nasally to 30 degrees; field of vision up to 20 degrees; with final field of vision considered up temporally to 25 degrees.  Accordingly, the remaining visual field for the right eye was 355, such that the average contraction for the left eye equated to an equivalent visual acuity of 20/70.

Additional VA treatment records spanning July 2010 to October 2012 indicate the Veteran's ongoing use of daily eye drops to assist with managing his symptoms.  In August and September 2010, the Veteran underwent right eye laser surgery to address his glaucoma.  Also in August 2010, the Veteran reported a "soapy film" over both eyes, but no flare-ups of uveitis since approximately April 2009.  Generalized constriction of both eyes was noted at that time.  In November 2010, the Veteran demonstrated visual acuity of 20/100 OS and 20/50 OD.  Accordingly, the Veteran reported blurry vision, but no loss of vision.  

The Veteran also addressed his eye disability in two lay statements of record.  First, in July 2011, the Veteran reported that his eye condition had developed into glaucoma, thus requiring several treatments.  However, the Veteran reported that his eyes "did not respond" to said treatments. Later, in August 2012, the Veteran reported recent right eye surgery due to an ongoing worsening of his vision.  

Upon review of the above, the Board does not find that a disability rating in excess of 20 percent is warranted for the period of February 23, 2010 to November 4, 2012.  At the outset, the Board finds no evidence of incapacitating episodes requiring prescribed bedrest during this particular rating period.  As such, the Veteran may only be awarded an increased disability rating based upon the severity of his visual impairment during this time.

As noted above, when decreased visual acuity and visual field defect are both present in one or both eyes and are service-connected, the visual acuity and visual field defect) will be separately evaluated and combined per the provisions of 38 C.F.R. 4.77(c) (2016).  Here, the Veteran's June 2010 examination is indicative of both visual acuity and visual field defect, such that both must be considered in the Board's analysis of the claim.  Upon examination, the Veteran's visual acuity presented as right eye corrected distance vision of 20/30, and left eye corrected distance vision of 20/40.  See 38 C.F.R. §§ 4.75 (2016).  Per Diagnostic Code 6066, said visual acuity results in a noncompensable disability rating.

The June 2010 examiner additionally recorded the Veteran's visual field defects.  Rounding the averages, the Veteran's left eye displayed contraction to 49 degrees, and his right eye to 44 degrees.  Said visual field defects combine to a rating of 20 percent, which is not increased when added to the noncompensable rating assigned for visual acuity.  Accordingly, the Board finds that the 20 percent rating assigned for this rating period is proper.  

In doing so, the Board finds that the 20 percent disability rating properly embodies the full scope of the Veteran's disability picture during this time.  Here, the Veteran's primary symptom was blurred vision, such that of vision or pain were typically denied.  As such, the Veteran managed his symptoms with the use of daily eye drops, but did not require contact lenses or glasses for corrected vision.  Accordingly, the Board finds that the Veteran's disability picture most nearly approximates the criteria for a 20 percent disability rating, such that an increased rating for the period of February 23, 2010 to November 4, 2012 is denied.  

November 5, 2012 to the Present

The Veteran underwent VA eye examination in November 2012 and was diagnosed with sarcoid uveitis, with secondary glaucoma and cataracts, at that time.  Upon examination, the Veteran demonstrated the following: uncorrected distance acuity of 20/200 in the right eye and 20/100 in the left eye; uncorrected near acuity of 20/200 in the right eye and 20/100 in the left eye; corrected distance acuity of 20/70 in the right eye and 20/40 or better in the left eye; and corrected near acuity of 20/70 in the right eye and 20/40 or better in the left eye.  Pupils were round and reactive to light, and no afferent pupillary defect was present.  The Veteran did not demonstrate anatomical loss, light perception only, extremely poor vision, or blindness of either eye at that time.  Corneal irregularity resulting in severe irregular astigmatism and diplopia were expressly denied.  Congenital ptosis was noted.  Contraction of the visual field was reported, although loss of a visual field and scotoma were denied.  As such, the Veteran did not qualify as legally blind due to his disability.  

A visual field test for the left eye revealed an average contraction to 40 degrees, as based upon the following results: field of vision temporally to 60 degrees; vision down temporally to 60 degrees; field of vision down to 45 degrees; down nasally to 25 degrees; vision nasally to 35 degrees; up nasally to 30 degrees; field of vision up to 25 degrees; with final field of vision considered up temporally to 35 degrees.  Accordingly, the remaining visual field for the left eye was 320.  When this number was divided by the eight directions and rounded up, the average contraction for the left eye equated to an equivalent visual acuity of 20/70.

Similarly, visual field testing of the right eye revealed an average contraction to 33.125 degrees, as follows: field of vision temporally to 55 degrees; vision down temporally to 45 degrees; field of vision down to 45 degrees; down nasally to 25 degrees; vision nasally to 30 degrees; up nasally to 25 degrees; field of vision up to 15 degrees; with final field of vision considered up temporally to 25 degrees.  Accordingly, the remaining visual field for the left eye was 265, such that the average contraction for the left eye equated to an equivalent visual acuity of 20/70.

A VA addendum opinion was obtained in January 2013.  At that time, the VA examiner noted the Veteran's recent cataract surgery, "such that his present status has completely changed."  As a result, the examiner opined that the November 2012 results were no longer valid.  However, additional vision testing was not conducted at that time.  

As such, the Veteran underwent additional VA examination in June 2015 to assess the current nature of his disability, and was diagnosed with chronic anterior uveitis with secondary glaucoma and visual field defects at that time.  Additional diagnoses of congenital ptosis, dry eyes, and corectopia were reported.  Visual acuity testing was reported as follows: uncorrected distance of 20/70 in the right eye and 20/200 in the left eye; uncorrected near of 20/100 in the right eye and 20/50 in the left eye; corrected distance of 20/40 or better in the right eye and 20/40 or better in the left eye; and corrected near of 20/40 or better in the right eye and 20/70 in the left eye.  No afferent pupillary defect, astigmatism, or diplopia was present.  Further, the Veteran did not present with anatomical loss, light perception only, extremely poor vision, or blindness in either eye.  However, optic nerve cupping was noted in both eyes.  Although contraction of the visual field was reported, loss of visual field and scotoma were explicitly denied.  As such, the Veteran did not present as legally blind.  The Veteran further presented with a left eye cataract, and right eye postoperative cataract that was addressed with a replacement intraocular lens.  In assessing the Veteran's disability picture, the examiner reported that complications from glaucoma caused moderate to severe contraction of the visual field in both eyes, while chronic uveitis caused moderate photophobia and intermittent blurry vision.  Reduced central vision of 20/40 was noted in both eyes, and a contraction of the Veteran's visual field in both eyes was reported to approximately 30 degrees.  No incapacitating episodes were reported, although the Veteran noted that he has had episodes where he felt incapacitated but was never prescribed bed rest.  However, this episode most recently occurred roughly two to three years prior.  The Veteran indicated that he was unable to keep his job at the post office due to poor peripheral vision.  

Additionally, VA treatment records dated December 2012 to April 2017 indicate the Veteran's ongoing treatment for his eye disability, to include a variety of daily eye drops, including steroids, to assist with managing his condition.  Blurry or double vision was typically denied during this time.  Additionally, the Veteran repeatedly solicited revised treatment plans to allow him to decrease his reliance on steroid drops, which may have aggravated his glaucoma.  In December 2012, the Veteran underwent right eye cataract surgery with a lens replacement implanted.  In October 2013, the Veteran solicited treatment for progressively worsening vision in the left eye.  As a result, the Veteran underwent left eye ahmed tube shunt replacement later that month.  No subsequent reports of pain or discharge were noted.  During multiple appointments in January 2014, the Veteran presented with OD 20/50 and OS 20/60; and with both eyes representing 20/70.  During multiple appointments in February 2014, the Veteran presented with OD 20/60 and OS 20/80; OD 20/60 and OS 20/50; OD 20/60 and OS 20/70; OD 20/60 and OS 20/60.  In March 2014, the Veteran reported that he had not used eye drops in approximately one month, due to a misunderstanding in treatment plan.  

In February 2016, the Veteran denied the sudden loss of visual acuity in the prior two weeks.  In May 2016, the Veteran reported a history of three to four uveitis flare-ups per year, but noted that he was currently experiencing just one per year.  In June 2016, the Veteran denied the sudden loss of visual acuity in the prior two weeks.  In July 2016, the Veteran reported intermittent blurriness in his left eye for the past few months.  Erythema, discharge, and pain were all denied, but pterygium of the right eye was observed at that time.  In August 2016, the Veteran reported blurred vision.  In December 2016, the Veteran denied increased eye pain, redness, or sudden loss of visual acuity.  In January 2017, the Veteran reported blurry vision.  

Upon review of the above, the Board finds that staged ratings are warranted for the period of November 5, 2012, to the present.  

Initially, the Board acknowledges the Veteran's June 2015 report of incapacitating episodes as due to his disability.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469   (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, the Veteran noted that said episodes did not require prescribed bed rest or treatment by a medical professional, and the evidence of record supports this contention.  Additionally, the Veteran indicated that his most recent incapacitating episode was several years prior.  As such, neither the severity nor the frequency of said episodes supports the assignment of an increased disability rating during the period on appeal.    

Accordingly, the Board will examine the evidence pertaining to visual acuity and visual field defects in determining whether an increased rating is warranted.    

To that end, in November 2012, the Veteran's visual acuity presented as right eye corrected distance vision of 20/70, and left eye corrected distance vision of 20/40, resulting in a 10 percent disability rating.  Additionally, the Veteran's visual field defects presented as contraction to 33 degrees in the right eye, and 40 degrees in the left eye, resulting in a 30 percent disability rating.  Combined, said evaluations result in a 40 percent disability rating.  See 38 C.F.R. 4.77(c) (2016).  As this is the rating currently assigned, an increased evaluation is not justified upon the results of the November 2012 VA examination.  

The Veteran subsequently underwent right eye surgery in December 2012.  Said surgery compelled the January 2013 VA examiner to opine that the Veteran's most recent visual impairment results were not indicative of the present level of disability.  However, the Board disagrees with this assessment.  The evidence of record, including VA treatment records immediately following the Veteran's surgery, do not report any long-term or severe impairment as due to the Veteran's disability and related surgery.  Instead, the Veteran appears to have recovered with minimal time and treatment, and the Board does not find sufficient justification to award an increased disability rating due solely to the fact that a surgery took place.  As the Veteran's disability picture pre- and post-surgery remains the same, the Board supports the continued assignment of a 40 percent disability rating for that time.

Furthermore, the Veteran's visual acuity was recorded in VA treatment records spanning January to February 2014.  As these records do not also include results for visual field defect testing, the Veteran may only be awarded an increased disability rating if his visual acuity results qualify for the assignment of an evaluation in excess of 40 percent.  Review of the Veteran's results during this time shows that it does not.     

Nevertheless, the Veteran's June 2015 VA examination is indicative of a worsening of his disability sufficient to justify the assignment of an increased rating.  At that time, the Veteran's visual acuity presented as right eye corrected distance vision of 20/40, and left eye corrected distance vision of 20/40, resulting in a noncompensable disability rating.  Additionally, the Veteran's visual field defects presented as contraction to 30 degrees in both eyes, resulting in a 50 percent disability rating.  As such, the Board finds that a 50 percent disability rating is warranted for the period of June 23, 2015 to the present.  

Additionally, the Board finds that the staged ratings assigned herein accurately depict Veteran's disability picture during the specified periods.  Through June 2015, the Veteran's disability resulted in moderately blurred vision requiring daily treatment with eye drops, including steroids.  However, the Veteran's disability was not so severe as to require corrective lenses or glasses or to qualify the Veteran as legally blind.  Further, the Veteran's June 2015 VA examination results are indicative of a slight worsening of the Veteran's condition, resulting in a more severe contraction in both eyes.  Accordingly, the Board finds that a disability rating of 50 percent is warranted for the period from June 23, 2015 to the present.  
Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration for his increased rating claim.  Thun v. Peake, 22 Vet App 111 (2008).  Such referral is appropriate when the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are considered inadequate.  Id. at 115.  In such a case, the Board must consider whether there is evidence of other such factors as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.  If such evidence is present, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1) (2016).  Otherwise, the schedular evaluation is considered adequate and referral is not required.  Thun, 22 Vet. App. at 118-19.

Here, the schedular criteria pertaining to impairment of central visual acuity and of visual fields provide for ratings in excess of those assigned.  However, evidence of such greater visual impairment is not shown by the evidence of record.  As the rating criteria reasonably describe the Veteran's disability and symptomatology, it is not necessary to consider whether his disability causes marked interference with employment or periodic hospitalizations.  As such, the schedular evaluation is adequate, and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Code 9411 (2016).

Total Disability Rating Based on Individual Unemployability (TDIU)

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider a veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disabilities in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  During the pendency of this appeal, the Veteran did not assert, nor does the record suggest, that he was totally unemployable as the result of his service-connected disabilities.  Instead, at his June 2015 VA examination, the Veteran reported current employment as a security officer.  As such, the Board concludes that a claim for a TDIU has not been raised by the record at this time.


ORDER

For the period of February 23, 2010 to November 4, 2012, entitlement to an evaluation greater than 20 percent for uveitis with incipient cataracts and glaucoma is denied.  

For the period of November 5, 2012 to June 22, 2015, entitlement to an evaluation greater than 40 percent for uveitis with incipient cataracts and glaucoma is denied.  

For the period of June 23, 2015 to the present, entitlement to an evaluation of 50 percent, but not greater, for uveitis with incipient cataracts and glaucoma is granted, subject to the regulations governing the award of monetary benefits.





______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


